Citation Nr: 1630041	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from September 23, 1975 to September 28, 1981 under honorable conditions, and from September 29, 1981 to April 10, 1985 under other than honorable conditions.  In regard to the latter period of service, a May 2004 administrative decision determined that such period of service is dishonorable for VA purposes.  As such, no compensation based on that period of service is payable.  See 38 C.F.R. § 3.12 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for left hip osteoarthritis, status post total hip replacement.  The scope of the claim has been expanded to encompass any left hip disorder, as shown on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) 

 In his June 2010 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a December 2014 letter, he was informed that his requested hearing had been scheduled for January 15, 2015.  The Veteran failed to appear for his scheduled hearing.  The Veteran has not provided good cause for his failure to appear.  Therefore, his request for a Board hearing remains withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board previously remanded this matter in May 2015 for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Specifically, in the May 2015 remand, the Board directed the AOJ to obtain all outstanding records, to include VA treatment records from the Atlanta, Georgia, VA Health Care System, dated from November 2009 to the present.  Upon remand, this was not accomplished.  The Veteran underwent a VA examination upon remand, and the VA examiner specifically stated that "VAMC records ranging from 1997 until present, from Ohio, Kentucky, and Atlanta" were reviewed.  At present, no VA records earlier than January 2006 are associated with the claims file.  Because the VA examiner's statement shows VA treatment earlier than that date, and because the Board directed that all outstanding records be obtained, the Board cannot now find that there was substantial compliance with the prior remand directives.  

Second, the Veteran underwent a VA examination, as stated, upon remand in July 2015.  However, that VA examiner's opinion does not comply with the Board's remand directives.  Specifically, the Board asked the VA examiner to address:

whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left hip disorder had its onset during his first period of service from September 23, 1975 to September 28, 1981 or is otherwise etiologically related to such period of service, to include resulting from parachute jumps which occurred therein.

The VA examiner gave a negative opinion, reasoning as follows: 

"STR's are silent for complaints of the left hip, his ETS physical 3/12/1988 . . . [he] began complaining of left hip pain [in March] 2005, states pain x 2 years to left thigh, began as he worked in a factory, lifting and moving heavy equipment . . . . It is less likely as not the [V]eteran left hip condition during active duty service [sic]."  

The VA examiner did not address the central question asked by the Board, which is whether the current condition is a result of repeated trauma to the joint from parachute jumps during service.  In fact, the VA examiner's final sentence appears incomplete and makes no sense as written.  The Board assumes that this was an unintentional typographical error, but nonetheless leaves the Board without the ability to understand the VA examiner's ultimate opinion and rationale.  

Furthermore, the VA examiner cited the "silent" STRs.  Yet, the Veteran does not contend that he had hip pain during service.  He specifically stated in his May 2008 claim that his hip never hurt him during service, but only started hurting 20 years after service.  He has been consistent on this point.  From the opinion given, the Board is not able to understand why the VA examiner relied on silence in the STRs in reaching her opinion.  Stated differently, the VA examiner did not give a medical reason justifying why contemporaneous medical documentation of hip pain was needed when the central medical question at issue is whether the Veteran's hip condition resulted from parachute jumps notwithstanding the fact that his pain did not manifest until years later.  

Because the VA examiner did not answer this question, the Board cannot find that the VA examiner's opinion substantially complies with the prior remand directives.  

Consequently, a remand is necessary in order to ensure compliance with the Board's prior remand orders on these two points.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA medical records, including records beginning from 1997 until present from Ohio, Kentucky, and Atlanta.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After undertaking any the development in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the July 2015VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed left hip condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including results of the prior examination, the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  

Based on the examination results, the examiner is asked to provide clarification regarding the prior opinion.  In doing so, the examiner is asked to address the following question: 

Is it at least as likely as not (i.e., at least equally probable) that the Veteran's left hip disorder results from or is causally related to any event or circumstance of his service, to include parachute jumps? 

The examiner is particularly asked to address the likelihood that the left hip condition results from those parachute jumps notwithstanding the fact that the Veteran's left hip pain did not manifest until years later.  If silence in the STRs (or for many years thereafter) is medically significant in answering this question, please explain why.  

Accordingly, in answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




